Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23rd 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poisson et al. (US 2007/0233021).
Regarding claim 1, Poisson et al. disclose a tool capable of inserting a sleeve over forceps, comprising: an elongate cylindrical body (11 or 21; noting that Applicant has claimed the closed distal end section, which is rounded, as part of the “cylindrical body”) having a closed and non-perforated distal end section (any distal portion of 11 or 21 extending to the distal end; Figures 4 and 5), an open proximal end (unlabeled open proximal end of 11 or 21 evident from Figures 4 or 5), and an inner chamber extending from the proximal end toward the distal end section, wherein the distal end section and the elongate cylindrical body comprise a monolithic structure (Figure 4 or 5; by conventional drawing standards these structures would be understood as single pieces, without joints) and a proximal end of the distal end section coincides with a straight section of the elongate cylindrical body; a jaw cavity forming part of the inner chamber and located at the distal end section of the body (any section within the distal half of 11 or 21 can be considered as a distal end section as claimed); and a protective sleeve (1; Figure 1) receivable within the inner chamber (Figures 4 or 5) and defining an aperture (3) at a distal end thereof (Figure 2), wherein an end effector with one or more jaw members is receivable within an interior of the protective sleeve and the one or more jaw members are extendable through the aperture of the protective sleeve and receivable into the jaw cavity (some appropriately sized end effector could be placed through member 1 before it is fully seated within 11 or 21 so that the jaws protrude at least partially through the aperture and into the distal end section), and wherein the distal end section prevents the one or more jaw members from extending through and past the distal end section (¶[0026]; sufficiently strong enough to prevent this depending on the amount of force applied).  
Regarding claims 3 and 21, one or more longitudinal slots are defined in the body and extending from the proximal end toward the distal end section, wherein at least one of the one or more longitudinal slots exhibits an axial length greater than half a length of the body extending between the distal and proximal ends (see unlabeled slots around 11 in Figure 3).  
Regarding claim 4, a sleeve stop is defined within the inner chamber and provides a transition surface at an end of the jaw cavity (any surface of 11 or 21 engaging any of threads, ridges or corners of 1 can be regarded as a transition surface as claimed).  
Regarding claim 5, the distal end of the protective sleeve engages the sleeve stop (at bottom of 22; Figure 5) when the protective sleeve is received within the inner chamber.  
Regarding claim 6, the sleeve stop exhibits an arcuate conical cross-section (see arcurate, conically shaped bottom ridge/flange in Figure 2).  
Regarding claim 7, a cap (11 in this interpretation) is positioned within the jaw cavity.  
Regarding claim 8, the cap comprises a hemispherical structure (generally hemispherical structure at distal end of 11 - Figure 4) and the one or more jaw members are capable of being receivable within the hemispherical structure.  
Regarding claim 9, the cap comprises a rigid material selected from the group consisting of a metal, a plastic, a composite material, or any combination thereof (¶[0026]).  
Regarding claim 10, the claim is being treated as a product-by-process claim.  The tight connection of 21 and 11 is considered to be structurally equivalent to at least some overmolded connections.  The burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).
Regarding claim 22, an end effector of appropriate size and shape could be constructed so that only the one or more jaw members would extend through the aperture of the protective sleeve to be received into the jaw cavity.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771